Fisher, J. . This claim was filed October 14,1942. It is for benefits under the Workmen’s Compensation Act for temporary total and partial permanent disability to claimant’s left leg. The claim is based on injuries sustained by claimant while employed as a laborer by the Division of Highways, State of Illinois. The record consists of the complaint, report of the Division of Highways, transcript of claimant’s evidence, stipulation of facts, abstract, statement, brief and argument on behalf of claimant, and statement, brief and argument by respondent. The complaint alleges in part; that the claimant was employed by respondent, Department of Public Works and Buildings, Division of Highways, and while so employed on Route 37 near West Frankfort, Illinois, in the capacity of a flagman claimant slipped and fell under a road grader, which passed over his left leg causing permanent injuries thereto. The report of the Division of Highways, stipulated herein that “December 11, 1941, on S. B. I. Route 37 about three miles south of West Frankfort, the claimant was engaged in flagging traffic as a protection for grading operations being conducted at the time on shoulders and ditches of the highway. At about 9:30 A. M. the claimant walked along the pavement edge near an operating motor patrol grader for the purpose of warning traffic, while the grader was being turned around. The claimant slipped and fell in front of the grader; a wheel of the grader ran across the foot of the claimant and injured him. The Division had knowledge of the accident and injury on the same day on which they occurred.” The claim was filed in apt time. The material allegations of. the complaint are sustained by the evidence and claimant is entitled to the benefits of the Workmen’s Compensation Act. Claimant seeks compensation for 30 per cent permanent loss of the use of his left leg and respondent contends that as there was no injury to the hip or knee and only a partial loss of function to the ankle, this estimate of loss is too great and suggests that the Court observe the claimant in order to reach a fair estimate of the actual amount of disability suffered by claimant. The claimant was attended by Doctor C. 0. Lane of West Frankfort, Illinois, who on December 12, 1941, reported the injury to the Division of Highways as follows: “Severe bruising of the soft, tissue of the left foot and ankle, also a crushing fracture of the 4th and left meta-tarsal bone; skin scrape of calf of leg. Treatment —a plaster paris cast applied to left foot.” Doctor Lane testified that in his opinion claimant had suffered a 25 per cent permanent loss of the use of his left leg, and when asked to detail his consideration of the loss said: “I consider the damage done to the meta-tarsal bone, and to the tissue forming the joint about the ankle, and the damage done to the tissue above the ankle. All of these result in a partial immobility of the ankle joint, disabling the patient, in my judgment, to the extent of about twenty-five (25) percent.”- Claimant appeared before the court for observation and from such observation we do not feel justified in reducing the degree of permanent disability as estimated by the attending physician. Claimant is therefore entitled to compensation for twenty-five per cent permanent loss of the use of his left leg. Claimant was employed as a laborer at a wage rate of fifty cents an hour. He worked less than two hundred days a year and eight hours constituted a working day. He had one child under the age of 16 years at the time of the injury. His compensation rate is therefore $12.10 per week. Claimant was injured on December 11, 1941. He returned to work on March 1, 1942. He is entitled to receive compensation for temporary total disability of 11 .and 2/7 weeks at $12.10 per week or a total of $136.56. He was paid temporary total compensation the sum of $125.05 leaving a balance due him of $11.51. Claimant is entitled to receive for permanent partial . disability the sum of $12.10 per week for 47% weeks or a total of $574.75. An award is therefore entered in favor of claimant, Ira M. Story, in the sum of $586.26, all of which is accrued and payable forthwith. This award is subject to the approval of the Governor as provided in Section 3 of “An Act concerning the payment of compensation awards to State employees.”